Per Curiam.
The prosecutor was convicted before the recorder of the township of Mount Olive of the violation of section 1 of a township ordinance prohibiting the operation of places of amusement on Sunday. Our examination of the record indicates that there is no evidence whatever that the prosecutor operated, owned or had anything to do with the place alleged to have.been operated by him in violation of the ordinance in question.
Because of the failure to establish guilt the conviction must be set aside, and it is unnecessary for us to consider the other points raised in the prosecutor’s brief.